933 A.2d 726 (2007)
284 Conn. 926
LORD FAMILY OF WINDSOR, LLC, et al.
v.
INLAND WETLANDS AND WATERCOURSES COMMISSION OF the TOWN OF WINDSOR.
Supreme Court of Connecticut.
Decided October 10, 2007.
Richard A. Vassallo, Windsor, in support of the petition.
Michael A. Zizka, Hartford, in opposition.
The named defendant's petition for certification for appeal from the Appellate Court, 103 Conn.App. 354, 928 A.2d 1237 (2007), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the record did not contain substantial evidence to sustain the named defendant's denial of the plaintiffs' application?"
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.
*727 The Supreme Court docket number is SC 17989.